February 26, 2014 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 USA Attention:Tia L. Jenkins Re:Jet Metal Corp. (formerly “Crosshair Energy Corporation”) Form 20-F for the Fiscal Year Ended April 30, 2013 Filed July 25, 2013 Response dated February 18, 2014 File No. 001-33439 Dear Ms. Jenkins: Jet Metal Corp. (“Jet” or the “Company”) is responding to your letter dated February 20, 2014, relating to the above-referenced filing (the “Filing”).The comments contained in that letter and the Company’s responses are set forth below. FORM 20-F FOR THE FISCAL YEAR ENDED APRIL 30, 2013 Statements of Operations and Comprehensive Loss SEC COMMENT: We note your response to comment 3 in our letter dated February 10, 2014 and that your classification of impairment losses within other items is based on the view that it is a non-recurring charge.The guidance in IAS 1 suggests that the nature or function of a transaction, rather than its frequency, should determine its presentation within the income statement.Please tell us how you considered this guidance in light of the fact that exploration and evaluation assets are used in your daily operations and your consideration of impairment is a required and recurring business risk. JET RESPONSE: In accordance with International Accounting Standard 1, Presentation of Financial Statements (“IAS 1”), the Company presents analysis of its income and expenses using a classification structure based on the nature of the items to provide detailed information that is both reliable and relevant given the limited number of functions within the Company at its current stage of exploration. Management believes that impairment losses associated with the Company’s exploration and evaluation assets differ significantly in nature from exploration and evaluation expenses incurred by the Company in the ordinary course.Asset impairments are, by nature, less frequent and less predictable than exploration and evaluation expenses.Accordingly, management opted to present impairment losses as “other items” in order to highlight that such losses were anomalous transactions.Management believes that classifying impairment losses as “other items” assists financial statement readers in better understanding the financial performance of the Company, assessing possible trends and making projections of future financial performance. Furthermore, with respect to the Company’s operations and current and future financial performance, (1) exploration and evaluation expenses and (2) the impairment of exploration and evaluation assets are two elements which management assesses and interprets separately.Exploration and evaluation expenses are reflective of expenses incurred during the fiscal year or period presented, whereas an impairment loss reflects a reduction of accumulated acquisition costs incurred during multiple fiscal years.For example, the impairment loss attributable to the Golden Promise property for the year ended April 30, 2013 relates to acquisition costs incurred as early as the year ended April 30, 2007.The nature of the impairment loss is not comparable to the nature of the exploration and evaluation expenses as the former captures cumulative acquisition transactions from prior years while the latter captures only current year or period expenditures. In preparing the Company’s financial statements, management ensures that the financial statements are comparable both with previous periods and with financial statements of other entities, as required by IAS 1.1.Management regularly reviews financial statements of other publicly-listed companies who report under International Financial Reporting Standards to determine industry standards and best practices.In performing this review, management has found that presenting an impairment of exploration and evaluation assets as an “other item” is a common practice among junior exploration companies. The Company welcomes the opportunity to discuss the foregoing points further and clarify any open questions you may have at your convenience.If you wish to discuss any of these points please contact Kate-Lynn Genzel, Chief Financial Officer at (604) 681-8030 ext. 298. If the amendments proposed in our letter dated February 18, 2014 and our response above are acceptable please advise and we will attend to filing the amended Form 20-F for the year ended April 30, 2013. Yours very truly, JET METAL CORP “Jim Crawford” Jim Crawford Chief Executive Officer and President encl. cc:Jet Metal Corp. Attn:Kate-Lynn Genzel, CFO Sheila Paine, Corporate Secretary King & Bay West Management Corp. Attn:Elizabeth Dylke, Vice President, Legal www.jetmetalcorp.com Head Office Phone: 604-681-8030 Email: info@jetmetalcorp.com 1140 W. Pender Street, Suite 1240 Toll Free: 1-866-683-8030 Vancouver, BC, Canada V6E 4G1 Facsimile: 604-681-8039 JET: TSX-V JETMF: OTCQB
